LLOYD, J.
We think there is nothing, ambiguous or uncertain in the expressed intent and purpose of the hereinbefore quoted provision of the written endorsement attached to the lease. It provides for two electric signs with respect to one of which the lessor reserved the right to determine as to the “exact location,” thereof. As to the other electric sign which was to be placed above the storeroom of lessee, there is no reservation as to approval of the sign or otherwise. It gives the lessee the unqualified privilege of maintaining such a sign during the term of the lease and vests in it the right to determine the character of the sign, impliedly conditioned, of course, that it shall be of reasonable size and so located as not unnecessarily or unreasonably to interfere with the use by the lessor of that part of the building, above the premises leased to defendant. Plaintiff owned the entire building and could contract with respect to any part thereof, and having privileged defendant to erect and maintain a sign attached to a portion of the building not leased by it, can not be heard to complain because of the use by defendant thereof for such purpose. Nor can tenants, subsequently leasing same, complain thereof, at least so far as the defendant is concerned, since their rights, acquired also from plaintiff, are subject to any privileges theretofore granted by it to others.
Petition of plaintiff is therefore dismissed . and judgment is rendered in favor of defendant for coste.
Williams and Richards, JJ, concur.